On Rehearing.
DODD, Special Justice.
In their motion for rehearing, appel-lees present two new assignments of error, which are as follows :
“It was error for the Honorable Towne Young, Associate Justice, to disqualify himself from a consideration of this case on the grounds stated in his certificate filed herein on April 16, 1941, the grounds which he assigns for his disqualification not being grounds recognized by law as legal grounds for disqualification, and, therefore, the appointment by the Governor of the Honorable Austin S. Dodd, Special Associate Justice in this case, is without force and effect.”
“The Court erred in not certifying this case to the Supreme Court on certified questions, the Honorable Towne Young, Associate Justice, having forwarded to the Governor his certificate of disqualification in this case, and the other two members of this Court being unable to agree.”
• Section 11 of Article 5 of our State Constitution, Vernon’s Ann.St, reads as follows: “No judge shall sit in any case wherein he may be interested, or where either of the parties may be connected with him, either by affinity or consanguinity, within such a degree as may be prescribed by law, or when he shall have been counsel in the case. When the Supreme Court, the Court of Criminal Appeals, the Court of Civil Appeals, or any member of either, shall be thus disqualified to hear and determine any case or cases in said court, the same shall be certified to the Governor of the State, who shall immediately commission the requisite number of persons learned in the law for the trial and determination of such cause or causes.”
The record in this case shows that Associate Justice Young, after hearing argument on its original submission, determined that he “may be interested” in this case, and in accordance with the above constitutional provision, on February 12, 1941, certified to the Governor his disqualification to hear and determine this case in this court. Thereafter, the Governor issued his commission, which is in due and regular form, appointing the writer to act with the other two regular members of this court for the trial and determination of this cause in the place of Associate Justice Young, and the writer has taken the oath and qualified in the manner provided by law. On rehearing oral argument was heard upon the whole case before a full court, with the writer sitting in place of Associate Justice Young.
The manner provided by the Constitution has been followed. We hold that this court as so constituted for the trial and determination of this cause is a legal court and that the appointment by the Governor of such special associate justice in this case is not without force and effect. The identical question has heretofore been decided in accordance with our views by the Court of Civil Appeals for the Ninth District, on rehearing in the case of Boynton Lumber Company v. Houston Oil Company of Texas, 189 S.W. 749, 760, writ of error dismissed. We quote, in part, the opinion of Conley, C. J., as follows:
“The motion for rehearing in this cause was overruled on the 6th day of October, 1916. Thereafter the appellants filed a motion to vacate the judgment in this cause, and to certify the case to the Supreme Court, and- the court then, of its own motion, and that it might have opportunity to investigate the questions presented in the latter motion, recalled its action in overruling the motion for rehearing. The motion to vacate the judgment is based upon the proposition that Special Associate Justice Duffie was not legally appointed, and for that reason the judgment of affirmance rendered in this cause in the original opinion was thereby wholly void, as Justice Brooke was disqualified, and as Justice Middlebrook dissented from the affirmance of the cause by Justice Duffie and Chief Justice Conley.
“When this cause was presented to the court originally, it was ascertained that Justice Brooke was recused. Associate Justice Middlebrook and Chief Justice Conley considered the cause, and could not agree as to its disposition. Thereafter a certificate to that effect, in accordance with the terms of the statute, was made and filed with the Governor, who thereupon appointed M. S. Duffie as Special Associate Justice to sit in said cause, and he thereupon duly qualified. The court being thus constituted, it again took up the consideration of the cause, and Chief Justice Conley agreed with Special Associate Justice Duf-fie in the majority opinion, Justice Middle-brook dissenting. We are of the opinion *431that there is no merit in appellants’ contention that the court, as thus constituted, was an illegal entity. * * * ”
The history of the above constitutional provision is reviewed and then continuing, the Court said:
“The Constitution makes it the duty of the Governor to appoint a Special Associate Justice when any member of the Court of Civil Appeals is disqualified, while the statute says that the Governor may appoint only when the court or two members thereof are disqualified. This conflict, of course, must be resolved in favor of the Constitution. In the case of Nalle v. City of Austin, 85 Tex. [520] 539, 22 S.W. 668, 960, the court had occasion to consider a question with reference to the power of the Governor to make appointments in Courts of Civil Appeals in case of disqualification of a judge or judges, and said:
“ ‘Under the original section a special judge could be appointed only when two members of a court were disqualified; and hence there was no provision to meet the case when one was disqualified and the other two failed to concur as to the decision of the case. The amended section obviates this difficulty by providing for an appointment when only one is disqualified.’
“This section of the Constitution is self-executing, in that it contains within itself the means by which the right given may be enjoyed and protected, and the duty imposed enforced. Cooley, Const.Lim. (6th Ed.) p. 99. Under the above authorities, there can be no question but what Special Associate Justice Duffie was legally appointed by the Governor to sit in this cause, and that the court, as thus composed, was a duly and legally constituted court.
“There is also no merit in appellants’ contention to the effect that it is incumbent on this court, because of the dissent of Justice Middlebrook, to certify this cause to the Supreme Court. The original opinion of the court shows the sole question for determination involved the location of boundary lines between lands owned by appellants and other lands owned by ap-pellee. Therefore the case is one of boundary only, and one of which this court has final jurisdiction under the law. Article 1620, Vernon’s Sayles’ Texas Civil Statutes, provides:
“ ‘When any one of said Courts of Civil Appeals shall, in any cause or proceeding, render a decision in which any one of the judges therein sitting shall dissent as to any conclusions of law material to the decision of the case, said judge shall enter the grounds of his dissent of record; and the said Court of Civil Appeals shall, upon motion of the party to the cause, or on its own motion, certify the point or points of dissent to the Supreme Court.’
“This statute, it has been determined, does not apply to causes of which the Courts of Civil Appeals have final jurisdiction. Kidd v. Rainey, 95 Tex. 556, 68 S.W. 507; Miller v. Mosely [Tex.Civ.App.], 91 S.W. [648] 651; Herf v. James, 86 Tex. 230, 24 S.W. 396.
“Appellant also contends that it was entitled to have this case orally reargued after Justice Duffie was appointed. We do not think so. The case was regularly set on the docket for submission, and was, on the day of its submission, orally presented to the court. The presentation of any further oral argument was a matter of grace or invitation from the court, and the court not deeming the issues involved in the case of sufficient importance, or of such a nature as to require further elucidation than was obtained from appellants’ arguments in the briefs, did not extend an invitation for any further oral presentation, and did not think any necessary.
“Motion for rehearing, and also motion to vacate and certify overruled.”
The only distinction between the Boyn-ton Lumber case and this case is that that was a boundary line suit, which, under the law, was made final in the Court of Civil Appeals; whereas, this case is one not made final in the Court of Civil Appeals, but the Supreme Court has jurisdiction to review on a writ of error. The Supreme Court, ever since the case of Campbell v. Wiggins, 85 Tex. 451, 22 S.W. 5, has discouraged the use of taking a case to that court by the means of certified questions of law, in cases of dissent where the Supreme Court has jurisdiction to review a case by writ of error. While Article 1852 appears to make it the duty of a Court of Civil Appeals to certify questions of law when there has been a dissenting opinion rendered, but the Supreme Court, in the case of State v. Fisher, 94 Tex. 491, 62 S.W. 540, denied the writ of mandamus to compel certifying, because the Supreme Court had jurisdiction of the case, and, if the judgment be er*432roneous, upon application to that court for a writ of error it has the power and duty to correct the error, if any, and because the parties have a plain, adequate and complete remedy by due course of law by means of writ of error.
As this court as now constituted in this case is a legal court, with three duly qualified members, we overrule the appellees’ second assignment of error as hereinbe-fore quoted.
 Recurring to the matter of disqualification of a judge, the constitutional provision says: “No judge shall sit in any case wherein he may be interested”. The words “may be” imply that if there be a doubt of a judge being “interested” in the case he was thereby disqualified. The doubt should be resolved in favor of disqualification rather than for the qualification of a judge. It has been so stated by Fly, C. J., of the San Antonio Court of Civil Appeals in the opinion rendered in Cotulla State Bank v. Herron, 202 S.W. 797, 798, in the following language: “The cause was tried by jury, and the testimony was quite conflicting. It is to be regretted that a judge should try a case in which there is the least ground upon which to base a claim for his disqualification, and, if an error is ever made as to disqualification, it should be in favor of the disqualification rather than against it. An independent, unbiased, disinterested, fearless judiciary is one of the bulwarks of American liberty, and nothing should be suffered to exist that would cast a doubt or shadow of suspicion upon its fairness and integrity. If there should be any evidence tending to show that J. O. Rouse had any interest in any way in the money Herron sought to collect from appellant, that issue should be presented to the jury on another trial.”
 Other reasons why we are of the opinion that the doubt should be resolved in favor of disqualification are that enactment of the constitutional provision is a declaration of public policy and the disqualification cannot be waived, and the acts of judges subject to any constitutional disqualification are void: Chambers v. Hodges, 23 Tex. 104; Newcome v. Light, 58 Tex. 141, 44 Am.Rep. 604; Templeton v. Giddings, Tex.Sup., 12 S.W. 851; Andrews v. Beck, 23 Tex. 455; Burks v. Bennett, 62 Tex. 277; Gains v. Barr, 60 Tex. 676; Jouett v. Gunn, 13 Tex.Civ.App. 84, 35 S.W. 194; Nona Mills Co. v. Wingate, 51 Tex.Civ.App. 609, 113 S.W. 182; Lee v. British-American Mortgage Co., 51 Tex.Civ.App. 272, 115 S.W. 320; Reeves v. State, 114 Tex. 296, 267 S.W. 666.
In the case of Collingsworth County v. Myers, Tex.Civ.App., 35 S.W. 414, 415, cited with approval by the Supreme Court, in the case of Reeves v. State, supra, it was held that a county judge could not enter a judgment dismissing himself from a suit against the county, although the objection was made that he was not a proper nor a necessary party.
The court said: “We are inclined to the opinion that Judge Small was disqualified to hear and determine this cause, or make any order therein; that he was interested therein to the extent of the costs of making him a party and serving him with citation, and this, we think, was sufficient interest to disqualify him from sitting as judge in the case for any purpose whatever.”
As we view this case, it may not be necessary to decide that Judge YOUNG “may be interested” in this case, but we cannot say, as a matter of law, that he may not be interested, but we will express our views.
In the case of the City of Dallas v. Peacock, 89 Tex. 58, 33 S.W. 220, 221, our Supreme Court, speaking through Gaines, C. J., said: “The interest meant is a pecuniary interest; that is, such an interest as is capable of being valued by a pecuniary standard. The slightest interest is sufficient, provided it be immediate, and not remote and contingent. Taylor v. Williams, 26 Tex. 583. This results from the fact that there can exist no rule by which it can be determined where the line should be drawn. An amount which is too small to influence one man might be sufficient to affect another of a more parsimonious disposition. A taxpayer in a city, who is not an inhabitant of the city, has no legal relation to the municipality, except in so far as he is liable to the imposts laid upon his property for the support of the municipal government. Has he an interest in a suit for or against a city which does not involve a tax? We think not.”
In the case of City of Oak Cliff v. State, 97 Tex. 391, 79 S.W. 1068, 1069, the Supreme Court expressed the matter *433in a negative form, as follows: “That where a judicial officer has not so direct an interest in the cause or matter as that the result must necessarily affect him to his personal or pecuniary loss or gain * * * then he may sit.”
It is the general rule that a stockholder or director in a corporation cannot sit as a judge in the action in which such corporation is interested. 33 Corpus Juris 995, Section 139. A judge who is a director of a national banking association, which requires of him, under the law, to own in his own right at least ten shares of the capital stock thereof in order to be eligible as a director, has such an interest that disqualified him from sitting as a judge in a case where such association is a party. Williams v. City National Bank, Tex.Civ.App., 27 S.W. 147. A judge who holds a benefit certificate in the Sovereign Camp W. O. W. which is a party to the suit in his court, has such interest in the case to be disqualified. Sovereign Camp, W. O. W., v. Hale, 56 Tex.Civ.App. 447, 120 S.W. 539. The case of Sovereign Camp, W. O. W., v. Ayres, 113 Tex. 564, 261 S.W. 1000, was decided by a court composed of special judges, all of the regular members of the Supreme Court having disqualified themselves -in that case.
The interest sufficient to disqualify a judge from sitting in a case must be a direct, real and certain interest in the subject matter of the litigation, not merely indirect or incidental or remote or contingent or possible. Hubbard v. Hamilton County, 113 Tex. 547, 261 S.W. 990, 992. But Chief Justice Cureton in that case said, “the interest meant is a pecuniary interest, that is, such an interest as is capable of being valued by a pecuniary standard. The slightest interest is sufficient, provided it be immediate and not remote and contingent.”
The record in this case shows that there was filed herein on April 16, 1941, a certificate signed by Judge YOUNG. It recites in substance, that the attorneys for appellees had called his attention to the fact that the record in this case did not show on what grounds he had certified his disqualification to the Governor, and at their request he stated therein that the Texas Scottish Rite Hospital for Crippled Children is a party to this suit; that he is a director of such charitable corporation, and, as such, actively interested in and directing its affairs. The hospital, in turn, is one of the beneficiaries under the will of Henry D. Lindsley. His associates having disagreed over a proper disposition of the case, final decision by this court would have developed upon him and that he was convinced of a personal disqualification by reason of the above connection.
Who is better able to judge his personal disqualification by reason of his connection, than Judge YOUNG himself? He is a learned judge, an able member of this court, served with credit and distinction as a district judge for a number of years, and is a man of a high sense of honor, and has a heart full of human kindness. The name of the charitable corporation of which he is a director implies that its mission is to care for crippled children. Such children pull at the heart strings of a man in such a manner that stirs the deepest human emotions and sympathy. Having been made a director of such an institution signifies that Judge YOUNG is deeply interested in the welfare of the children coming under the care of the hospital. He, as one of the directors, is charged with the duty of managing its affairs and looking after the welfare thereof. As such a director, being actively interested in and directing its affairs, he is interested in planning and carrying out the purpose and mission of said corporation. Any suit that seeks to add to or take from, or in any manner affect the resources of carrying on the work of the corporation, necessarily must enter into the plans, program and discussion of the board of directors. Therefore, we cannot say that he may not be “interested” in this action to which said corporation has been made a party and is a party on this appeal.
It may be said that the nature of this suit is not one to break the will of Henry D. Lindsley, and that the bequest mentioned in the will is not being attacked, and that it may not lose or gain by reason of this suit any pecuniary advantage. But we note from the record that this charitable corporation appeared in the trial court through its attorneys and contested the suit, and has appeared in this court through its attorneys. This is sufficient, we think, to show that persons connected with said institution, whether they be the board of directors of which Judge YOUNG is a member or others, have considered that the interest of the institution may be affected by this suit. It *434may also be said that this is purely a charitable organization in which many people, especially members of the Masonic fraternity, have a common interest; but it is a private corporation, and as such is subject to the law regulating such corporations.
Therefore we hold, if such be necessary, that Judge YOUNG “may be interested” in this suit in this court.
But we do not deem that it is necessary for the case to turn upon such holding. We do not believe that the certificate of disqualification to the Governor and the commission appointing a special associate justice in this case by the Governor, can be questioned in the manner as herein made by appellees. We quote the following from 33 C.J. page 1038, Section 237, as follows:
“A special or substitute judge properly selected under authority of law is both a judge de facto and de jure. Where there is no legal authority for the selection of a special judge, a person so attempting to act is neither a judge de jure nor a judge de facto, and proceedings had before him are null and void. Following the rule that there cannot be a de facto officer if a de jure officer is discharging the functions of the office in question, if the regular judge is presiding and assumes to act in the particular cause, a special judge irregularly appointed, who assumes to act, is not even a de facto judge. It has been held that a statute providing for the selection of a judge pro hac vice in the emergency of the disqualification of the judge only does not create an office, and consequently, under the theory that, in order that there may be a de facto judge, there must be an office which the law recognizes, it has been held that there can be no de facto judge pro hac vice. But as a general rule, provided that the selection of a special or substitute judge is authorized by law, one who has been selected and taken possession of the office, and therefore acts under color of title, is _ considered as a judge de facto; his acts are not void; they are valid and binding.
“The acts of a de facto special or substitute judge cannot be overthrown in collateral attack, nor in a direct attack unless objections to his acting as judge are promptly made, except for jurisdictional defects.”
We think the decision of the Supreme Court in Schultze v. McLeary, 73 Tex. 92, 11 S.W. 924, is conclusive of the legal force and effect of the certificate of disqualification to the Governor and of the Governor’s commission. In that case, however, the matter of disqualification seems to have been relationship of parties to the judge, rather than interest. We quote in part from the decision as follows:
“ * * * the district judge certified his disqualification to the governor, who appointed J. H. McLeary to try the cause. Under this appointment McLeary qualified, and tried the. cause, but, on application for a new trial, held that the district judge was not disqualified, and that for this reason his own appointment was void. * * *
“We think the special judge appointed by the governor has full and legal power to try the cause, and we have no doubt will be willing to do so, when satisfied that his appointment was legal. We cannot treat the refusal of the special judge to try the cause as a resignation of the place to which he qualified, and, though holding by special appointment, he must be held, so long as so holding, subject to the writ prayed for as fully as would be a district judge, who, without legal cause for so doing, should refuse to proceed with the trial of a cause. The writ prayed for will therefore issue- from this court, commanding the special judge to proceed with the trial of the cause named in the motion, agreeably to the principles and usages of law.”
As the certification of disqualification to the Governor and the commission by the Governor have been done in accordance with the Constitution, the special associate justice fills a special office of a judge of this court. The Constitution prescribes a method of trial of members of this court by impeachment and by address. The method so prescribed in the Constitution appears to be the only method by which it can be legally declared that the special appointment is without legal effect and force. This is the substance of the holding of the Supreme Court in Dorenfield v. State, 123 Tex. 467, 73 S.W.2d 83. In that case the Speaker of the House of Representatives, it was held, cannot remove without trial a member of the Texas Relief Commis*435sion theretofore appointed by him, as the member of such commission was a State officer for a certain term. Where the Constitution prescribes the motion for removal of an officer, the Legislature may not authorize removal in another mode. The mode for declaring a vacancy as prescribed in the Constitution is the exclusive mode. Therefore, it must be held that the appointment by the Governor of a special justice, done in the manner as the record in this case reflects, is not without legal force and effect.
The motion for rehearing and to vacate the former opinions, and motions to certify to the Supreme Court, are all overruled.
LOONEY, J., concurs.
BOND, C. J., dissents.